Citation Nr: 1736791	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-33 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for allergies.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for asthma.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for hypertension, to include as secondary to an allergies or asthma. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from August 1973 to August 1976.

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2012 rating decision in which the Department of Veteran Affairs (VA) Houston, Texas, Regional Office (RO) denied reopening the issues of service connection for asthma, allergies, and hypertension.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

The issue(s) of service connection for allergies, asthma, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for allergies was denied in a March 2007 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final March 2007 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for allergies.  

3.  The Veteran's claim for entitlement to service connection for asthma was denied in a March 2007 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

4.  Evidence received since the final March 2007 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma. 

5.  The Veteran's claim for entitlement to service connection for hypertension (claimed as high blood pressure) was denied in a March 2007 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period. 

6.  Evidence received since the final March 2007 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied service connection for allergies is final.  38 U.S.C.A. §§ 7105(c), 5103(a), (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received since the final March 2007 rating decision is new and material; the criteria to reopen the claim for service connection for an allergy disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3.  The March 2007 rating decision that denied service connection for asthma is final.  38 U.S.C.A. §§ 7105(c), 5103(a), (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  Evidence received since the final March 2007 rating decision is new and material; the criteria to reopen the claim for service connection for asthma have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2016).  

5.  The March 2007 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. §§ 7105(c), 5103(a), (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

6.  Evidence received since the final March 2007 rating decision is new and material; the criteria to reopen the claim for service connection for hypertension have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A  (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2016) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id. 



Allergies 

In June 2006, the Veteran filed a claim to establish service connection for allergies.  The Veteran's claim was denied in a March 2007 rating decision on the basis that service treatment records did not show any complaints of, treatment for or diagnosis of allergies during service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal to the Board, nor did he submit new and material evidence within a year of the rating decision.  Therefore, the March 2007 rating decision became final.  See 38 C.F.R § 3.156(b) (2016).  

In April 2011, the Veteran filed his request to reopen the claim for service connection for allergies.  In the February 2012 rating decision on appeal, the RO declined to reopen the Veteran's claim, finding that the Veteran had not produced new and material evidence.

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received subsequent to the March 2007 rating decision includes, in relevant part, the Veteran's Board hearing testimony in which he communicated details regarding the symptoms associated with his claimed in-service occurrences of allergies and locations of treatment while in service.  

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim had been previously denied because there was no evidence of an in-service occurrence.  The new evidence, if substantiated, would, when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for allergies.  Moreover, because the request was submitted during the pendency of appeal of the February 2012 decision, the Board considers the evidence to be filed in connection with the claim pending at the beginning of the February 2012 appeal period.  See 38 C.F.R. § 3.156(b) (2016).

Asthma

In June 2006, the Veteran filed a claim to establish service connection for asthma.  The Veteran's claim was denied in a March 2007 rating decision on the basis that service treatment records did not show any complaints of, treatment for or diagnosis of asthma during service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal to the Board, nor did he submit new and material evidence within a year of the rating decision.  Therefore, the March 2007 rating decision became final.  See 38 C.F.R § 3.156(b) (2016).  

In April 2011, the Veteran filed his request to reopen the claim for service connection for asthma.  In the February 2012 rating decision on appeal, the RO declined to reopen the Veteran's claim, finding that the Veteran had not produced new and material evidence.

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received subsequent to the March 2007 rating decision includes, in relevant part, the Veteran's Board hearing testimony in which he communicated details regarding the symptoms associated with his claimed in-service occurrences of asthma and locations of treatment while in service.  

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim had been previously denied because there was no evidence of an in-service occurrence.  The new evidence, if substantiated, would, when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for asthma.  Moreover, because the request was submitted during the pendency of appeal of the February 2012 decision, the Board considers the evidence to be filed in connection with the claim pending at the beginning of the February 2012 appeal period.  See 38 C.F.R. § 3.156(b) (2016).

Hypertension

In June 2006, the Veteran filed a claim to establish service connection for hypertension.  The Veteran's claim was denied in a March 2007 rating decision on the basis that service treatment records did not show any complaints of, treatment for or diagnosis of hypertension during service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal to the Board, nor did he submit new and material evidence within a year of the rating decision.  Therefore, the March 2007 rating decision became final.  See 38 C.F.R § 3.156(b) (2016).  

In April 2011, the Veteran filed his request to reopen the claim for service connection for hypertension.  In the February 2012 rating decision on appeal, the RO declined to reopen the Veteran's claim, finding that the Veteran had not produced new and material evidence.

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received subsequent to the March 2007 rating decision includes, in relevant part, the Veteran's Board hearing testimony in which he contended that his hypertension may be attributed to the medication he uses to control the symptoms of the claimed disabilities of allergies and asthma that are currently on appeal as well as the details regarding the symptoms associated with these claimed disabilities and locations of treatment while in service.  

The evidence suggests that the Veteran has a current hypertension disability and the Veteran contends that it is due to a claimed service-connected disability currently on appeal.  The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA § 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim had been previously denied because there was no evidence of an in-service occurrence.  The new evidence, if substantiated, would, when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for hypertension.  Moreover, because the request was submitted during the pendency of appeal of the February 2012 decision, the Board considers the evidence to be filed in connection with the claim pending at the beginning of the February 2012 appeal period.  See 38 C.F.R. § 3.156(b) (2016).


ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for allergies is reopened.

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for asthma is reopened.

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is reopened.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's allergies, asthma, and hypertension.

The Veteran contends that his allergies and asthma are due to his period of service.  Specifically, the Veteran states that he had his first asthma attack during basic training and both his asthma and allergies developed over the course of his period of service.  

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has presented medical records that contain information regarding his current asthma and allergies.  Moreover the Veteran has offered testimony regarding the symptoms he experienced during service.  The Veteran has not been afforded a VA examination to determine the nature and etiology of these disabilities.

Finally, the Board finds that the Veteran's claim for hypertension, to include as secondary to a service-connected disability, is inextricably intertwined with his claims for service connection for allergies and asthma.  The granting of service connection for these disabilities would potentially affect the issue of whether the Veteran's hypertension is due to service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records, including the Veteran's military personnel records.

2.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed allergies and asthma.  The examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's allergies were manifested in, caused by, or are otherwise etiologically related to his period of service.  

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's asthma was manifested in, caused by, or is otherwise etiologically related to his period of service.

c.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was manifested in, caused by, or is otherwise etiologically related to his period of service.

d.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is due to or aggravated by the medication prescribed for the Veteran's claimed allergies and/or asthma.

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of symptoms.  The examiner should explain the medical basis for the conclusions reached. 

3.  After any additional development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


